

EXHIBIT 10.2
 
Term Sheet For Employment of David B. Bernstein
by Javelin Pharmaceuticals, Inc.


Position
General Counsel and Chief IP Counsel and Secretary of the Board
Start Date
April 1st, 2006
Responsibilities
·  Intellectual Property
·  Draft all new applications
·  Draft Office Action Arguments
·  Patent Litigation
·  Licensing, both in licensing and outlicensing contracts
·  General Contracts
·  Draft and review all company contracts, including but not limited to clinical
    trial, manufacturing, marketing and sales, distribution, employment
       agreements, and leases.
·  Review SEC documentation in conjunction with CFO where appropriate
·  Review news releases (8-K) filings
·  Any general legal issues as needed and at the request of President
    and CEO
·  Board Secretary
Salary
$210,000 per year
Term
3 years, renewable upon mutual consent
Hiring Bonus
Company Hiring Grant of 150,000 options priced at market the date of hire and
vesting in equal parts over 3 year period in accordance with company’s omnibus
stock option plan
Annual Performance Bonus
Up to 30% of salary in cash and annual performance options up to 75,000 per
annum priced at market vesting in equal installments over 3 year period in
accordance with company’s omnibus stock option plan
Vacation
20 days
Expenses
Reimbursement
Termination without cause
3 month salary
Confidentiality/Invention
Standard company language

 

--------------------------------------------------------------------------------




By executing in the spaces indicated, the Parties intend to be bound by the
terms above.
 
Javelin Pharmaceuticals, Inc.
 
 
/s/ Fred H. Mermelstein, PhD
Date: March 2, 2006
Fred H. Mermelstein, PhD
 
President
 



 
David B. Bernstein
 
 
/s/ David B. Bernstein
Date: March 2, 2006
 

 

 